



AGREEMENT
for
TRANSFER OF SHARES OF COMMON STOCK
of
EUROSITE POWER INC.
Parties:
American DG Energy Inc. (“ADGE”)
EuroSite Power Inc. (“EUSP”)
Jacques de Saussure
Elias Samaras
John Hatsopoulos
Trifon Natsis and Despina Pantopoulou



For good and valuable consideration and intending to be legally bound, the
parties irrevocably agree to the following transactions, to be effective
immediately.
ADGE, together with Messrs. Samaras and de Saussure, irrevocably agree to sell
and purchase, respectively, shares of common stock (“EuroSite Shares”) of EUSP
owned by ADGE as follows:
◦
ADGE will sell and Jacques de Saussure will purchase, immediately following the
execution hereof, 3,000,000 EuroSite Shares at $0.40 per share or $1,200,000 in
total; and

◦
ADGE will sell and Elias Samaras will purchase, immediately following the
execution hereof, 2,500,000 EuroSite Shares at $0.40 per share or $1,000,000 in
total.

The foregoing purchases and sales result in gross proceeds to ADGE of
$2,200,000. ADGE agrees to immediately pay over that amount to Mr. Trifon Natsis
and Mrs. Despina Pantopoulou Natsis (the “Debt Holders”) to reduce the amount
owing with respect to a portion of the 6% convertible notes of ADGE held by RBC
cees Nominees Limited. It is understood by the parties that the reduction in the
face amount of principal on such indebtedness will be $2,200,000 plus interest
of $217,582 previously prepaid by ADGE on such amount with the coupon being 0%
until scheduled maturity.
John Hatsopoulos and Trifon Natsis each agrees to use his best efforts to ensure
that the above transactions, as well as the conversion of certain promissory
notes of ADGE into EuroSite Shares, take place as agreed, but without
requirement to expend any personal funds. Notwithstanding the foregoing, the
parties acknowledge that Mr. Natsis does not and cannot in any way influence or
control the actions of RBC cees Nominees Limited.
Trifon Natsis and Despina Pantapoulou hereby relinquish all of their rights with
respect to warrants they own to purchase shares of EUSP common stock from ADGE,
the amount underlying the warrants being 414,000 shares of EUSP common stock;
they also agree to immediately return the related warrant certificates to ADGE
for cancellation.
The EuroSite Shares are restricted securities under the U.S. Federal securities
laws; will be transferred to the purchasers free and clear of any liens,
security interests, encumbrances, rights and restrictions of any nature, and may
be further transferred by the purchasers only in accordance with the provisions
of the U.S. Securities Act of 1933.
Date: August 9, 2016
American DG Energy Inc.


By: ____________________
       Name:
       Title:
EUROSITE POWER INC.


By: ____________________
       Name:
       Title:
 
__________________
Jacques de Saussure


__________________
Elias Samaras


__________________
John Hatsopoulos


__________________
Trifon Natsis


__________________
Despina Pantopoulou








